—In a hybrid proceeding, inter alia, pursuant to CPLR article 78 to review a determination of the respondents, New York State Department of Transportation and Joseph H. Boardman, Acting Commissioner, dated September 6, 1995, that a proposed action was entitled to a negative declaration pursuant to the New York State Environmental Quality Review Act, and an action, inter alia, for injunctive relief, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Werner, J.), dated July 30, 1997, which denied the petition and dismissed the hybrid proceeding and action.
Ordered that the judgment is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court correctly dismissed the causes of action which challenged the September 6, 1995, negative declaration made by the respondents, the New York State Department of *772Transportation and Joseph H. Boardman, on the ground that they were barred by the Statute of Limitations (see, Matter of Young v Board of Trustees, 89 NY2d 846).
The petitioners’ remaining contentions are without merit. Friedmann, J. P., Goldstein, Florio and Luciano, JJ., coiicur.